DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the outer wall of the tobacco pot is further provided with a heat insulating layer of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Objections
Claims 1, 2, 6, 7, 9 and 10 are objected to because of the following informalities:  
Claim 1 lines 7 and 10 recite, “the first position,” and, “the second position,” claim should be changed to recite –a first position-- and –a second position--.
  Claim 2 line 3 recites, “the other,” claim should be changed to recite –another--.
Claim 6 line 4 recites, “the other,” claim should be changed to recite –another--.
Claim 7 line 5 recites, “the outer,” claim should be changed to recite –an outer--.
Claim 9 line 3 recites, “the inner,” claim should be changed to recite –an inner--.
Claim 10 line 1 recites, “the outer,” claim should be changed to recite –an outer--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. [U.S. 2020/0323263].
Regarding claim 1, Liu discloses an electronic cigarette, comprising: a main body (fig. 1; 35; fig. 13; 6, 22; fig. 11; 1, 33) a heating device (fig. 1; 2), and a locking device (fig. 1; 11, 7, 8, 10, 12) movably mounted to the main body (35, 6, 22, 1, 33), wherein the main body (35, 6, 22, 1, 33) is provided with a mounting chamber (see mark-up below from fig. 21; 1000) having an opening (mark-up; 1001), the heating device (2) is detachably mounted in the mounting chamber (1000, see fig. 25), the heating device (2) is provided with a locking portion (fig. 24; opening of 18 that receives 701), when the locking device (7, 11, 8, 10, 12) moves to engage with the locking portion (opening of 18 that receives 701), the heating device (2) is locked in the first position (fig. 1) in the mounting chamber (1000) to electrically connect the heating device (2) with the main body (35, 6, 22, 1, 33), when the locking device (7, 11, 8, 10, 12) moves to be disengaged from the locking portion (opening of 18 that receives 701), and the heating device (2) moves from the first position (fig. 1) to the second position (fig. 27), so that the heating device (2) partially protrudes from the opening (1001) of the mounting chamber (1000).

    PNG
    media_image1.png
    351
    551
    media_image1.png
    Greyscale
		Mark-up

Regarding claim 2, Liu discloses wherein the locking device (7, 11, 8, 10, 12) comprises a locking head (7) and a controlling member (8, 10, 12), one end (12 end) of the controlling member (8, 10, 12) is movably mounted to the main body (structure of 1 and 35 that supports 10 and 12) and exposed to the 12 is on the outside), and the other end (8 end) extends into the main body (35, 6, 22, 1, 33) to be connected with the locking head (7); the controlling member (8, 10, 12) moves to the locking head (7, when 8 rotates left 7 engage the interpreted locking portion) to engage with the locking portion (opening of 18 that receives 701), the heating device (2) is locked in the first position (fig. 1), the controlling member (8, 10, 12) moves to disengage the locking head (7, when 8 rotates right, see fig. 26) from the locking portion (opening of 18 that receives 701), and the heating device (2) moves from the first position (fig. 1) to the second position (fig. 27).

Regarding claim 3, Liu discloses wherein the locking device (7, 11, 8, 10, 12) further comprises an elastic body (fig. 25; 13), and the elastic body (13) is mounted between the main body (structure of 35) and the controlling member (8, 10, 12), so that the controlling member (8, 10, 12) rebounds.

Regarding claim 4, Liu discloses wherein the locking head (7) comprises a limiting portion (701) and a connecting portion (fig. 24; portion of 7 that connects with 8) connected to the limiting portion (701), the heating device (2) is provided with a locking groove (opening of 18 that receives 701) to form the locking portion (opening of 18 that receives 701), one end of the connecting portion (portion of 7 that connects with 8) away from the limiting portion (701) is mounted to the controlling member (8, 10, 12), and when the controlling member (8, 10, 12) moves a position where the limiting portion (701) is engaged in the locking groove (opening of 18 that receives 701), the heating device (2) is locked in the first position (fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5-7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. [U.S. 2020/0323263].
Regarding claims 5 and 11-13, Liu teaches wherein the locking device (7, 11, 8, 10, 12) further comprises an ejecting mechanism (fig. 20; 14, 15), the ejecting mechanism (14, 15) is mounted to the main body (35, 6, 22, 1, 33), when the heating device (2) is locked in the first position (fig. 1), the ejecting mechanism (14, 15) is compressed, and when the locking device (7, 11, 8, 10, 12) is disengaged from the locking portion (opening of 18 that receives 701), the ejecting mechanism (14, 15) is configured for pushing the heating device (2) to move from the first position (fig. 1) to the second position (fig. 27). 
Liu does not disclose when the heating device is locked in the first position, the ejecting mechanism is extruded.
However it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate when the heating device is locked in the first position, the ejecting mechanism is extruded since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167, and also for the benefit of providing improved securing methods in order to increase retention force in a locked position.

Regarding claim 6, Liu teaches wherein the ejecting mechanism (14, 15) comprises a supporting base (14) and an elastic member (15), the supporting base (14) is at least partially slidably mounted to the mounting chamber (mark-up; 1000), one end of the elastic member (15) is abutted against the supporting base (14), and the other end is abutted against the main body (6); when the heating device (2) moves from the second position (fig. 27) to the first position (fig. 1 also fig. 24), the supporting base opening of 18 that receives 701); and when the locking device (7, 11, 8, 10, 12) is disengaged from the locking portion (opening of 18 that receives 701), the elastic member (15) is configured for pushing the supporting base (14) to move, so that the heating device (2) moves from the first position (fig. 24) to the second position (fig. 27).
Liu does not disclose when the heating device moves from the second position to the first position, the supporting base is pushed to extrude the elastic member.
However it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate when the heating device moves from the second position to the first position, the supporting base is pushed to extrude the elastic member since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167, and also for the benefit of providing improved securing methods in order to increase retention force in a locked position.

Regarding claim 7, Liu teaches wherein the main body (35, 6, 22, 1, 33) is further provided with a conductive terminal (fig. 8; 19) at an end of the mounting chamber (1000) away from the opening (1001), the heating device (2) is correspondingly provided with a conductive contact (fig. 8; bottom of 16 that contacts 19), the supporting base (14) comprises a hollow guiding tube (fig. 20; extension of 14 that is parallel to extending direction of 15) and a supporting edge (fig. 20; top surface that 15 abuts) provided at an end of the guiding tube (extension of 14 that is parallel to extending direction of 15), one end of the elastic member (15) is sleeved on the inner circumference (inside surfaces of 14) of the guiding tube (extension of 14 that is parallel to extending direction of 15) and is abutted against the supporting edge (top surface that 15 abuts), the other end is abutted against the main body (6), one end (open end that receives 15) of the guiding tube (extension of 14 that is parallel to extending direction of 15) away from the supporting edge (top surface that 15 abuts) is slidably sleeved on the outer circumference (outer surface of 19) of the conductive terminal (19), and when the heating device (2) is mounted to the first position (fig. 24) by the opening (1001) of the mounting chamber (1000), the heating device (2) extrudes the supporting edge (top surface that 15 abuts) to slide in the direction of the elastic member (15) to establish an electrical connection between the conductive terminal (19) and the conductive contact (bottom of 16 that contacts 19).
Liu does not disclose one end of the elastic member is sleeved on the outer circumference of the guiding tube.
However it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate one end of the elastic member is sleeved on the outer circumference of the guiding tube since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167, and also for the benefit of providing better guiding support an ejection spring.

Claims 8, 9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. [U.S. 2020/0323263] in view of Liu et al. [U.S. 2020/0029624].
Regarding claims 8, 9 and 14-16, Liu ‘263 discloses all of the claim limitations except wherein the heating device comprises a heating base and a tobacco pot detachably mounted to the heating base, the tobacco pot is provided with a receiving space configured for receiving the tobacco products, one of the tobacco pot and the heating base is provided with the locking portion, the heating base is electrically connected to the main body when being mounted in the first position in the mounting chamber, and the heating base heats the tobacco products received in the receiving space (33) when being driven by electric energy [claims 8 and 14-16]; wherein the heating base comprises a base body and a heat generating component, one end of the tobacco pot is detachably mounted to the base body, the heat [claim 9].
However Liu ‘624 teaches the heating device (fig. 1) comprises a heating base (fig. 2; right 1, 5, 10, 7) and a tobacco pot (fig. 2; left 1) detachably mounted to the heating base (right 1, 5, 10, 7), the tobacco pot (left 1) is provided with a receiving space (fig. 1; 4 and fig. 2; 22, 101) configured for receiving the tobacco products (4 is a liquid chamber), one of the tobacco pot and the heating base (right 1, 5, 10, 7) is provided with the locking portion (fig. 3; 17), the heating base (right 1, 5, 10, 7) is electrically connected to the main body (fig. 3; 161) when being mounted in the first position (fig. 4) in the mounting chamber (fig. 3; receiving space of 161 that receives 1, 5, 10, 7), and the heating base (right 1, 5, 10, 7) heats the tobacco products (products received within 4) received in the receiving space (4, 22, 101) when being driven by electric energy (once 3 is connected to 161 power is transferred to 6 of fig. 1 to 5); the heating base (right 1, 5, 10, 7) comprises a base body (right 1) and a heat generating component (7, 5), one end of the tobacco pot (left 1) is detachably mounted to the base body (right 1), the heat generating component (7, 5) is received in the inner chamber (inner space of interpreted heating base) and is partially received (7 is partially received in 4, 22, 101) in the receiving space (4, 101, 22) through the base body (right 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the heating device comprises a heating base and a tobacco pot detachably mounted to the heating base, the tobacco pot is provided with a receiving space configured for receiving the tobacco products, one of the tobacco pot and the heating base is provided with the locking portion, the heating base is electrically connected to the main body when being mounted in the first position in the mounting chamber, and the heating base heats the tobacco products received in the receiving space when being driven by electric energy and the heating base comprises a base body and a heat generating component, one end of the tobacco pot is detachably mounted to the .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. [U.S. 2020/0323263] and Liu et al. [U.S. 2020/0029624] as applied to claim 8 above, and further in view of Gill et al. [U.S. 2017/0311648].
Liu ‘263 and Liu ‘648 disclose all of the claim limitations except wherein the outer wall of the tobacco pot is further provided with a heat insulating layer.
However Gill teaches the outer wall (fig. 1a; 114) of the tobacco pot (fig. 1a; 30) is further provided with a heat insulating layer (Par [0014]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the outer wall of the tobacco pot is further provided with a heat insulating layer as suggested by Gill for the benefit improving a vape experience for a user by optimizing the heating process.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986.  The examiner can normally be reached on Mon-Fri. 8am-5pm.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCUS E HARCUM/               Examiner, Art Unit 2831                                                                                                                                                                                         /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831